Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karen Harris appeals the district court’s orders granting summary judgment in favor of Defendant, Change, Inc., in her employment discrimination action and denying her motion to alter or amend that judgment. See Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harris v. Change, Inc., No. 5:12-cv-00118-JPB-JES, 2013 WL 5574909 (Oct. 9, 2013 & Nov. 4, 2013). We dispense with oral argument because the facts and legal *272contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.